976 P.2d 1046 (1999)
1999 OK 13
Harlan CARROLL, Plaintiff/Appellant,
v.
AXELSON, INC., a Delaware corporation, Dresser Industries, a Delaware corporation, and Kelly Rauh, Defendants/Appellees.
No. 91244.
Supreme Court of Oklahoma.
February 22, 1999.

ORDER
¶ 1 Certiorari is denied. Appellant's motion to tax costs is granted in part. One-half of the filing fee paid by Appellant, or the sum of $100.00 is assessed against the Appellee 12 O.S.1991 978.
¶ 2 As provided in Rule 1.36(c) of the Rules of the Oklahoma Supreme Court, the Appellant shall be allowed one-half of the costs, if reasonable, of copying and binding the record for filing in this Court. Upon remand the trial court shall determine the reasonableness of the costs.
¶ 3 The opinion of the Court of Civil Appeals in this matter is hereby withdrawn from publication.
VOTE ON DENIAL OF CERTIORARI:
¶ 4 SUMMERS, C.J., HODGES, LAVENDER, SIMMS, OPALA, ALMA WILSON, KAUGER and WATT, JJ., concur.
¶ 5 HARGRAVE, V.C.J., dissent.
VOTE ON WITHDRAWAL OF OPINION FROM PUBLICATION:
¶ 6 ALL JUSTICES CONCUR.